 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   ANGELA HERNANDEZ, individually                CV 17-01257 PA (KESx)
     and as a successor in interest to Steven
12   Schitz, deceased,                             JUDGMENT
13                 Plaintiff,
14          v.
15   CITY OF HUNTINGTON BEACH,
     TREVOR JACKSON, CASEY
16   THOMAS, and DOES 3-10 inclusive,
17                 Defendants.
18
19
            Pursuant to the Ninth Circuit’s Memorandum Disposition dated December 24, 2019
20
     and Mandate dated January 15, 2020, which affirmed the District Court’s grant of summary
21
     judgment in favor of defendants City of Huntington Beach, Trevor Jackson, and Casey
22
     Thomas (“Defendants”) on the federal claims asserted by plaintiff Angela Hernandez
23
     (“Plaintiff”), and this Courts February 5, 2020 Minute Order declining to exercise
24
     supplemental jurisdiction over Plaintiff’s remaining state law claims against Defendants,
25
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Court declines
26
     to exercise supplemental jurisdiction over Plaintiff’s remaining state law claims, and those
27
     claims are dismissed without prejudice. See U.S.C. § 1367(c)(3).
28
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 2   nothing on her federal claims and that Defendants shall have their costs of suit.
 3          IT IS SO ORDERED.
 4
 5   DATED: February 5, 2020                             _________________________________
                                                                    Percy Anderson
 6                                                         UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
